FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1 - 12777 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AZZ incorporated Employee Benefit Plan & Trust B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: AZZ incorporated One Museum Place 3100 West 7th Street, Suite 500 Fort Worth, Texas 76107 REQUIRED INFORMATION The AZZ incorporated Employee Benefit Plan & Trust is subject to the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”). Attached hereto is a copy of the most recent financial statements and schedules of the AZZ incorporated Employee Benefit Plan & Trust prepared in accordance with the financial reporting requirements of ERISA. AZZ incorporated Employee Benefit Plan & Trust Financial Statements and Supplemental Schedule Years Ended February 28, 2009 and February 29, 2008 with Report of Independent Registered Public Accounting Firm AZZ incorporated Employee Benefit Plan & Trust Financial Statements and Supplemental Schedule Years Ended February 28, 2009 and February 29, 2008 Table of Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-12 Supplemental Schedule: Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 13 NOTE: All other schedules required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted since they are either not applicable or the information required therein has been included in the financial statements or notes thereto. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the AZZ incorporated Employee Benefit Plan & Trust We have audited the accompanying statements of net assets available for benefits of the AZZ incorporated Employee Benefit Plan & Trust as of February 28, 2009 and February 29, 2008 and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the AZZ incorporated Employee Benefit Plan & Trust as of February 28, 2009 and February 29, 2008, and the changes in its net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of Schedule H, line 4i- schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Whitley Penn LLP Fort Worth, Texas August 26, 2009 1 AZZ incorporated Employee Benefit Plan & Trust Statements of Net Assets Available for Benefits February 28, February 29, Assets Investments, at fair value: Shares of registered investment companies: Mutual funds $ $ AZZ incorporated common stock Money market fund Participant loans Total investments Receivables: Employer contributions Participant contributions Total receivables Total assets Liabilities Excess contributions payable - Net Assets Available for Benefits $ $ 2 AZZ incorporated Employee Benefit Plan & Trust Statements of Changes in Net Assets Available for Benefits Years Ended February 28, February 29, Additions to Net Assets Investment income (loss): Interest and dividend income $ $ Net realized and unrealized losses ) ) Total investment income (loss) ) Contributions: Employer Participants Rollovers Total contributions Total additions Deductions from Net Assets Benefits paid to participants Net increase (decrease) in net assets available for benefits ) Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ 3 AZZ incorporated Employee Benefit Plan & Trust Notes to Financial Statements February 28, 2009 and February 29, 2008 A.Description of the Plan The following description of the AZZ incorporated Employee Benefit Plan & Trust (the “Plan”) provides only general information.The Plan is sponsored by AZZ incorporated (the “Company”).Participants should refer to the Plan Agreement or Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering substantially all full-time employees of the Company and its affiliates who have completed ninety days of service and attained 18 years of age.Eligibility for profit sharing begins after one year of service.Entry dates into the Plan are no later than the earlier of (a) six months after such eligibility requirements are met, or (b) the first day of the first Plan year after such requirements are met. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). The Company has adopted the MFS Retirement Services, Inc. (“MFS”) Non-Standardized 401(k) Profit Sharing Plan and Trust and appointed MFS Heritage Trust Company as the trustee of the trust established under the Plan. Effective February 1, 2007, MFS changed its name to Sun Life Retirement Services (U.S.), Inc. (“Sun Life”).Effective March 4, 2008, Sun Life Retirement Services (U.S.), Inc. changed its name to The Hartford Financial Services Group, Inc. (“The Hartford”). Contributions Participants may elect to contribute from 1% to 50% of their eligible compensation, subject to Internal Revenue Code (“Code”) limitations.The Company provides discretionary matching contributions equal to a percentage of participant contributions as determined annually by the Company’s Board of Directors.Additionally, the Company may contribute discretionary profit sharing amounts to the Plan as determined each year by the Company’s Board of Directors.To be eligible to receive matching contributions and profit sharing contributions, participants must be actively employed on the last day of the Plan year and must have completed 1,000 hours of service. Participants may elect to commence voluntary contributions or modify the amount of voluntary contributions made on the first day of each quarter within the Plan year. Participants who are eligible to make salary deferral contributions under the Plan and who have attained age 50 before the close of the Plan year may make catch-up contributions in accordance with, and subject to the limitations imposed by the Code. 4 AZZ incorporated Employee Benefit Plan & Trust Notes to Financial Statements (continued) A.Description of the Plan – continued Participant Accounts A separate account is maintained for each participant and is credited with participant contributions, Company contributions, and actual earnings thereon as well as forfeitures of terminated participants’ non-vested accounts. Forfeited Accounts Forfeited balances of terminated participants’ non-vested accounts are reallocated among the remaining participants in the proportion that each participant’s compensation for the year bears to the total compensation of all participants for the year. Investment Options Unless specifically electing not to defer, all employees are automatically enrolled in the Plan in accordance with the terms and provisions of a Safe Harbor Amendment. Participants may direct contributions to their account in a variety of investment options, which vary in degree of risk, with the exception of AZZ incorporated common stock for which participants may only hold or sell existing shares.Participants may change their investment options at any time.Investments are held by The Hartford, the record keeper, funding agent, and a party-in-interest.Under a trust agreement with the Company, MFS Heritage Trust Company is a directed trustee. Vesting Participant contributions to the Plan plus actual earnings or losses thereon are fully vested at all times.The participant’s share of matching contributions and profit sharing contributions and earnings and losses thereon which were contributed to the Plan prior to March 1, 2008 vest in accordance with the following schedule: Years of Service Vesting Percentage Less than 1 year 0 % 1 year 20 % 2 years 40 % 3 years 60 % 4 years 80 % 5 years % 5 AZZ incorporated Employee Benefit Plan & Trust Notes to Financial Statements (continued) A.Description of the Plan – continued Effective March 1, 2008, the participant’s share of Qualified Automatic Contribution Agreement (“QACA”) matching contributions and earnings and losses thereon vest in accordance with the Safe Harbor provisions and the following schedule: Years of Service Vesting Percentage Less than 2 years 0 % 2 years % Profit sharing contributions continue to vest over the five year vesting schedule. Participants will vest 100% upon attainment of age 65, or in the event of death or disability while employed by the Company. Loans Participants may borrow from their account a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance.Loan terms range from one to five years.The loans are secured by the balance in the participant’s account and bear interest at prime.Interest rates for 2009, ranged from 3.25% to 9.25%.Principal and interest are paid ratably through payroll deductions. Participant Withdrawals On termination of service, if a participant’s vested benefits are less than $5,000, the benefit is payable in a lump sum.If the vested benefit is greater than $5,000, the participant may elect to receive either a lump-sum amount or annual installments over a period not to exceed the life expectancy of the participant and the participant’s beneficiary.Prior to termination of service, a participant may elect to receive all, subject to certain restrictions, or any portion of their accrued benefit if the participant has participated in the Plan at least five years and is 100% vested. B.Summary of Significant Accounting Policies The financial statements of the Plan are presented on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. 6 AZZ incorporated Employee Benefit Plan & Trust Notes to Financial Statements (continued) B.
